Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s species election without traverse of SEQ ID NO: 5, drug resistance/selectable marker, first set of RVDs, and SEQ ID NO: 8 in the reply filed on August 26, 2022 is acknowledged.
Upon much search and reconsideration, the species elections are withdrawn.
Claims 48-71 are currently pending and are under examination.
Benefit of priority is to April 13, 2017.

The disclosure is objected to because of the following informalities: 
The sequence identification numbers are have been creatively used throughout the specification. The 37 CFR 1.821 requires that all sequence identification numbers will be in the format “SEQ ID NO:”.
At page 16, the RVDs appear to be an amino acid sequence requiring a sequence identification number. It appears that the sequence is actually a listing of an order of RVDs to be found in a Tale-nuclease. It would be helpful if the listing of the RVDs were changed from linked with a dash to listing with commas because the RVDs that are linked with a dash will cause printer rushes when/if the application is allowed.
Appropriate correction is required.


The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
See the ‘http’ at page 12, line 24
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim 48-71 are objected to because of the following informalities:  
The 37 CFR 1.821 requires that all sequence identification numbers will be in the format “SEQ ID NO:”.
Further, MPEP 608.01(m) which states that:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Therefore, “SEQ ID NO.” is not permitted in the claims.
	
In Claims 56 and 70, the RVDs appear to be an amino acid sequence requiring a sequence identification number. It appears that the sequence is actually a listing of an order of RVDs to be found in a Tale-nuclease. It would be helpful if the listing of the RVDs were changed from linked with a dash to listing with commas because the RVDs that are linked with a dash will cause printer rushes when/if the application is allowed.
Claim 62 should refer to “50%” and “80%” without spacing between the number and percent.
 Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 states that the TALE-nuclease protein will be introduced into the cell at (ii), yet (iii) states to express the TALE-nuclease protein while no nucleic acid encoding the TALE-nuclease has been introduced into the cell.
Claim 54/55 refer to “said mutation” via “insertion comprises exogenous sequences” which lack antecedent basis in Claims 48/53 from which these claims depend. Note that Claim 48 only requires that the TALE-nuclease bind to SEQ ID NO: 5 or SEQ ID NO: 6.  There is no mention of any mutation, cleavage, or an insertion of any nucleic acid encoding an exogenous sequence into the CCR5 gene in Claims 48/53.
In Claims 56 and 70, it is not clear if the at least 10 first RVDs are in an order, interspersed within the TALE-nuclease, or create a single sequence within the TALE-nuclease.
Claim 58 lacks antecedent basis in Claim 48 because Claim 48 states that the TALE-nuclease protein will be introduced into the cell, not mRNA encoding the TALE-nuclease.
Claim 66 refer to the target sequence being at least 80% identical to SEQ ID NO: 5 or 6. One thing is either identical to another or it is not. The proper term is – identity --.
Claim 67 refers to amino acid truncations yet no amino acid sequence is provided as a reference point. Claim 67 lacks antecedent basis in Claim 66 because the TALE-nuclease monomer is not stated to be varied by truncation at either the N- or C-terminal.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-71 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing the nucleic acid binding site when the TALE-nuclease comprises RVDs HD HD NN NI NG NN NG NI   NG NI NI NG NI NI NG, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
	The specification cites WO 2015/169314 (published November 12, 2015) at page 3, which English equivalent is Mock et al. US 2017/0152496 and Mussolino et al. (2011; A novel TALE nuclease scaffold enables high genome editing activity in combination with low toxicity. Nucleic Acids Research. 39(21): 9283-9293) at page 13 CCR5 TALE-nucleases that are designed to cleave at ~175 base pairs from the CCR5 start codon.
	At page 2, Mock et al. provide a correlation of RVDs to nucleotide binding:

    PNG
    media_image1.png
    328
    475
    media_image1.png
    Greyscale

	In Mock Fig. 1 this correlation is provided to exemplify the CCR5-specific TALEN pair and its target sequences in the CCR5 gene, wherein a) is the left TALEN arm binding the 5’ strand, b) the right Talen arm being the complementary 3’ strand:
[AltContent: arrow]
    PNG
    media_image2.png
    259
    492
    media_image2.png
    Greyscale

	NOTE that Mock TALE-nuclease cleavage of the CCR5 site is found in instant Figure 1, at the second line, the 5’ nucleotide sequence above amino acid L50 for a) and the 3’ nucleotide sequence above amino acid K62 for b) while instant TALE-nuclease cleavage at SEQ ID NO: 5 and NO:6 are in the nucleotide sequences above amino acids D2 and I12 (shown below).

	Mussolino et al. provide a similar teaching of Mock et al., at Fig. 5. TALE-nuclease cleavage of the CCR5 site is found in instant Figure 1, at the second line, the 5’ nucleotide sequence above amino acid V46 and the 3’ nucleotide sequence above amino acid N57 while instant TALE-nuclease cleavage at SEQ ID NO: 5 and NO:6 are in the nucleotide sequences above amino acids D2 and I12 (shown below)
	
	
	Applicants SEQ ID NO: 5 aligns with the RVDs provided as the first/upper RVD sequences in Claim 56:
NO:5  t     a     t     c     a     a      g      t     g     t      c     a     a     g     t      c    
RVD:      NI  NG HD NI   NI   NN NG NN NG HD  NI  NI   NN  NG HD

	See instant Figure 1, the nucleotide sequence SEQ ID NO: 5 that is overlined above “T3L” that is provided below in the discussion of SEQ ID NO: 6.
	The RVDs are found in this order in SEQ ID NO: 8, as shown bold in this partial sequence:
Asn Ile Gly Gly Lys Gln Ala Leu Glu Thr Val Gln Ala Leu Leu Pro 
                165                 170                 175     
Val Leu Cys Gln Ala His Gly Leu Thr Pro Gln Gln Val Val Ala Ile 
            180                 185                 190         
Ala Ser Asn Gly Gly Gly Lys Gln Ala Leu Glu Thr Val Gln Arg Leu 
        195                 200                 205             
Leu Pro Val Leu Cys Gln Ala His Gly Leu Thr Pro Glu Gln Val Val 
    210                 215                 220                 
Ala Ile Ala Ser His Asp Gly Gly Lys Gln Ala Leu Glu Thr Val Gln 
225                 230                 235                 240 
Arg Leu Leu Pro Val Leu Cys Gln Ala His Gly Leu Thr Pro Glu Gln 
                245                 250                 255     
Val Val Ala Ile Ala Ser Asn Ile Gly Gly Lys Gln Ala Leu Glu Thr 
            260                 265                 270         
Val Gln Ala Leu Leu Pro Val Leu Cys Gln Ala His Gly Leu Thr Pro 
        275                 280                 285             
Glu Gln Val Val Ala Ile Ala Ser Asn Ile Gly Gly Lys Gln Ala Leu 
    290                 295                 300                 
Glu Thr Val Gln Ala Leu Leu Pro Val Leu Cys Gln Ala His Gly Leu 
305                 310                 315                 320 
Thr Pro Gln Gln Val Val Ala Ile Ala Ser Asn Asn Gly Gly Lys Gln 
                325                 330                 335     
Ala Leu Glu Thr Val Gln Arg Leu Leu Pro Val Leu Cys Gln Ala His 
            340                 345                 350         
Gly Leu Thr Pro Gln Gln Val Val Ala Ile Ala Ser Asn Gly Gly Gly 
        355                 360                 365             
Lys Gln Ala Leu Glu Thr Val Gln Arg Leu Leu Pro Val Leu Cys Gln 
    370                 375                 380                 
Ala His Gly Leu Thr Pro Gln Gln Val Val Ala Ile Ala Ser Asn Asn 
385                 390                 395                 400 
Gly Gly Lys Gln Ala Leu Glu Thr Val Gln Arg Leu Leu Pro Val Leu 
                405                 410                 415     
Cys Gln Ala His Gly Leu Thr Pro Gln Gln Val Val Ala Ile Ala Ser 
            420                 425                 430         
Asn Gly Gly Gly Lys Gln Ala Leu Glu Thr Val Gln Arg Leu Leu Pro 
        435                 440                 445             
Val Leu Cys Gln Ala His Gly Leu Thr Pro Glu Gln Val Val Ala Ile 
    450                 455                 460                 
Ala Ser His Asp Gly Gly Lys Gln Ala Leu Glu Thr Val Gln Arg Leu 
465                 470                 475                 480 
Leu Pro Val Leu Cys Gln Ala His Gly Leu Thr Pro Glu Gln Val Val 
                485                 490                 495     
Ala Ile Ala Ser Asn Ile Gly Gly Lys Gln Ala Leu Glu Thr Val Gln 
            500                 505                 510         
Ala Leu Leu Pro Val Leu Cys Gln Ala His Gly Leu Thr Pro Glu Gln 
        515                 520                 525             
Val Val Ala Ile Ala Ser Asn Ile Gly Gly Lys Gln Ala Leu Glu Thr 
    530                 535                 540                 
Val Gln Ala Leu Leu Pro Val Leu Cys Gln Ala His Gly Leu Thr Pro 
545                 550                 555                 560 
Gln Gln Val Val Ala Ile Ala Ser Asn Asn Gly Gly Lys Gln Ala Leu 
                565                 570                 575     
Glu Thr Val Gln Arg Leu Leu Pro Val Leu Cys Gln Ala His Gly Leu 
            580                 585                 590         
Thr Pro Gln Gln Val Val Ala Ile Ala Ser Asn Gly Gly Gly Lys Gln 
        595                 600                 605             
Ala Leu Glu Thr Val Gln Arg Leu Leu Pro Val Leu Cys Gln Ala His 
    610                 615                 620                 
Gly Leu Thr Pro Glu Gln Val Val Ala Ile Ala Ser His Asp Gly Gly 
625                 630                 635                 640 
 









	
	The second/lower RVD sequences in Claim 56 do not appear to correspond to the nucleotides of SEQ ID NO: 6, overlined above the T3R below:
HD   HD    NN    NI    NG    NN    NG    NI    NG    NI    NI    NG    NI    NI    NG 
[AltContent: arrow]c        c       g        a       t        g         t         a      t          a     a      t         a       a       t
	 Rather, this sequence is the reverse complement of the 5’ strand SEQ ID NO: 6, consistent with the Mock depiction b) and c) above, and a DSB.
NO: 6  a     t     t     a     t     t     a     t     a     c    a     t     c     g     g      a
            t     a    a     t     a    a     t     g     t      g   t      a    g     c      c
	See instant Figure 1, the nucleotide sequence SEQ ID NO: 6 that is overlined above “T3R”:
[AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    188
    307
    media_image3.png
    Greyscale


	Even if this nucleotide sequence were reversed as shown in the 3’ strand of Mock Fig 1c), one still would not arrive at SEQ ID NO: 6.
	The RVDs corresponding to SEQ ID NO: 6 would/should (or in the reverse?) be:
NO: 6  a     t     t     a     t     t     a     t     a     c    a     t     c     g     g      a
	NI  NG NG NI   NG NG NI   NG NI   ND  NI  NG  HD  NN  NN NI

	For completeness, SEQ ID NO: 9 comprises the second/lower RVD sequences in Claim 56 as shown in bold in this partial sequence:
His Asp Gly Gly Lys Gln Ala Leu Glu Thr Val Gln Arg Leu Leu Pro 
                165                 170                 175     
Val Leu Cys Gln Ala His Gly Leu Thr Pro Glu Gln Val Val Ala Ile 
            180                 185                 190         
Ala Ser His Asp Gly Gly Lys Gln Ala Leu Glu Thr Val Gln Arg Leu 
        195                 200                 205             
Leu Pro Val Leu Cys Gln Ala His Gly Leu Thr Pro Gln Gln Val Val 
    210                 215                 220                 
Ala Ile Ala Ser Asn Asn Gly Gly Lys Gln Ala Leu Glu Thr Val Gln 
225                 230                 235                 240 
Arg Leu Leu Pro Val Leu Cys Gln Ala His Gly Leu Thr Pro Glu Gln 
                245                 250                 255     
Val Val Ala Ile Ala Ser Asn Ile Gly Gly Lys Gln Ala Leu Glu Thr 
            260                 265                 270         
Val Gln Ala Leu Leu Pro Val Leu Cys Gln Ala His Gly Leu Thr Pro 
        275                 280                 285             
Gln Gln Val Val Ala Ile Ala Ser Asn Gly Gly Gly Lys Gln Ala Leu 
    290                 295                 300                 
Glu Thr Val Gln Arg Leu Leu Pro Val Leu Cys Gln Ala His Gly Leu 
305                 310                 315                 320 
Thr Pro Gln Gln Val Val Ala Ile Ala Ser Asn Asn Gly Gly Lys Gln 
                325                 330                 335     
Ala Leu Glu Thr Val Gln Arg Leu Leu Pro Val Leu Cys Gln Ala His 
            340                 345                 350         
Gly Leu Thr Pro Gln Gln Val Val Ala Ile Ala Ser Asn Gly Gly Gly 
        355                 360                 365             
Lys Gln Ala Leu Glu Thr Val Gln Arg Leu Leu Pro Val Leu Cys Gln 
    370                 375                 380                 
Ala His Gly Leu Thr Pro Glu Gln Val Val Ala Ile Ala Ser Asn Ile 
385                 390                 395                 400 
Gly Gly Lys Gln Ala Leu Glu Thr Val Gln Ala Leu Leu Pro Val Leu 
                405                 410                 415     
Cys Gln Ala His Gly Leu Thr Pro Gln Gln Val Val Ala Ile Ala Ser 
            420                 425                 430         
Asn Gly Gly Gly Lys Gln Ala Leu Glu Thr Val Gln Arg Leu Leu Pro 
        435                 440                 445             
Val Leu Cys Gln Ala His Gly Leu Thr Pro Glu Gln Val Val Ala Ile 
    450                 455                 460                 
Ala Ser Asn Ile Gly Gly Lys Gln Ala Leu Glu Thr Val Gln Ala Leu 
465                 470                 475                 480 
Leu Pro Val Leu Cys Gln Ala His Gly Leu Thr Pro Glu Gln Val Val 
                485                 490                 495     
Ala Ile Ala Ser Asn Ile Gly Gly Lys Gln Ala Leu Glu Thr Val Gln 
            500                 505                 510         
Ala Leu Leu Pro Val Leu Cys Gln Ala His Gly Leu Thr Pro Gln Gln 
        515                 520                 525             
Val Val Ala Ile Ala Ser Asn Gly Gly Gly Lys Gln Ala Leu Glu Thr 
    530                 535                 540                 
Val Gln Arg Leu Leu Pro Val Leu Cys Gln Ala His Gly Leu Thr Pro 
545                 550                 555                 560 
Glu Gln Val Val Ala Ile Ala Ser Asn Ile Gly Gly Lys Gln Ala Leu 
                565                 570                 575     
Glu Thr Val Gln Ala Leu Leu Pro Val Leu Cys Gln Ala His Gly Leu 
            580                 585                 590         
Thr Pro Glu Gln Val Val Ala Ile Ala Ser Asn Ile Gly Gly Lys Gln 
        595                 600                 605             
Ala Leu Glu Thr Val Gln Ala Leu Leu Pro Val Leu Cys Gln Ala His 
    610                 615                 620                 
Gly Leu Thr Pro Gln Gln Val Val Ala Ile Ala Ser Asn Gly Gly Gly 
625                 630                 635                 640 
Lys Gln Ala Leu Glu Thr Val Gln Arg Leu Leu Pro Val Leu Cys Gln 
                645                 650                 655     
Ala His Gly Leu Thr Pro Gln Gln Val Val Ala Ile Ala Ser Asn Gly 
            660                 665                 670         


	Thus, the essential matter at page 16 of the specification appears to be flawed. That is, the specification teaches that the left monomer CCR5 TALE-nuclease comprising RVDs NI NG HD NI NI NN NG NN NG HD NI  NI  NN NG HD will bind to SEQ ID NO: 5 (t a t c a a g t g t c a a g t c)  appears to be correct, BUT the right monomer CCR5 TALE-nuclease comprising RVDs HD HD NN NI NG NN NG NI NG NI NI NG NI NI NG will not bind SEQ ID NO: 6 (a t t a t t a t a c a t c g g a). 


 Claim 48-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for TALE-nuclease having SEQ ID NO: 8 and 9, binding SEQ ID NO: 5 or NO:6 (though see above), in the CCR5 N-terminal region that is encoded by SEQ ID NO: 2, does not reasonably provide enablement for any TALE-nuclease variant thereof for cleavage of the CCR5 gene at the T3 (Nter) region as shown in Fig. 1, or any other targeted sequence other than SEQ ID NO: 5 or NO: 6 found within SEQ ID NO: 2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	In In re Wands (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary and: 2) Amount of direction or guidance presented: As noted above, there is prior art showing that the TALEN can be altered to specifically bind to and cleave specific nucleotide sequences in CCR5.  Thus, the concept is not novel and the experimentation to bind TALEN to the specified CCR5 gene sequences is not undue and the guidance, combined with the prior art, is sufficient.
	3) Presence or absence of working examples: The specification has demonstrated 6 pairs of TALEN that will cleave specific sequences in the CCR5 gene as shown in Figure 1.
	4) Nature of the invention and 6) Relative skill of those in the art: The invention remains complex even though the concept of TALEN targeting gene sequences via RVDs is not new.
	5) State of the prior art and 7) Predictability or unpredictability of the art:
The prior art teaches that variances in the TALEN sequences can alter cleavage of gene cites. For example:
	Regarding TALEN having SEQ ID NO: 8:
	Juillerat et al. (WO 2021/224416) teaches that their TALEN having SEQ ID NO: 220 and which shares 98% sequence identity with instant NO: 8 targets the CD11b gene; 
	Duchatear et al. (WO 2019/016360 teaches that:
	TALEN having SEQ ID NO: 88 which shares 97.6% identity with instant SEQ ID NO: 8 targets the miR101 gene; 
	TALEN having SEQ ID NO: 54 which shares 98% identity to instant SEQ ID NO: 8 targets IL27RA gene; and
	TALEN having SEQ ID NO: 67 which shares 97.5% identity with instant SEQ ID NO: 8 targets the Sharphin gene.
	Duchateau et al. (WO 2017/144630) teaches that their TALEN having SEQ ID NO: 21 which shares 97.3% identity with instant SEQ ID NO: 8 targets the APOC3 gene.
	Regarding TALEN having SEQ ID NO: 9:
	Duchateau et al. (WO 2017/144630) teaches that their TALEN having SEQ ID NO: 6 which shares 98.3% identity with instant SEQ ID NO: 9 targets the HBV gene;
	Duchateau (WO 2019/149743) teaches that their TALEN having SEQ ID NO: 110 which shares 97.5% identity with instant SEQ ID NO: 9 targets the CS1 gene; and
	Busser et al. (WO 2019/076486) teaches that their TALEN having SEQ ID NO: 91 which shares 97.3% identity with instant SEQ ID NO: 9 targets the B2M gene.
	Thus, any variance in the TALEN sequences is expected to cause off-targeting cleavage of genes that are not CCR5, and of regions within CCR5 that is not the very N-terminus of the CCR5 gene (demonstrated by Applicants, see Fig. 1). Any variation in the targeted sequence of SEQ ID NO: 5 or NO:6 (though see above), in the CCR5 N-terminal region that is encoded by SEQ ID NO: 2. 
	8) Breadth of the claims: Because the art and the instant disclosure demonstrate that variances in the TALEN result in TALEN not binding to the CCR5 gene at SEQ ID NO: 5 or NO: 6, the claims are overly broad and encompass TALENS that do not bind to the CCR5 gene at SEQ ID NO: 5 or NO: 6.
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.	
	
Art of Record:
	The prior art comprises many teachings to cleave/edit the CCR5 gene for HIV gene therapy.
	Sather et al. (2015; Efficient modification of CCR5 in primary human hematopoietic cells using a metaTAL nuclease and AAV donor template. Sci Transl Med. 7(307): 307ra156, pages 1-29) teach biallelic CCR5 disruption with CCR5-TALEN targeting the 6th TMD via RVDs (page 12, para. 2).
	Miller et al. (2011; A TALE nuclease architecture for efficient genome editing. Nature Biotechnology. 29(2): 143-148, plus 2 pages of online methods) teach CCR5 gene editing at the 32 locus in K262 cells (page 2 of online methods).
	Ru et al. (2013; Targeted genome engineering in human induced pluripotent stem cells by penetrating TALENs. Cell Regeneration. 2(5): pages 1-8) teach TAT-TALEN targeting the CCR5 gene in iPSCs and HeLa cells (Figure 5).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656